DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4 are objected to because of the following informalities:  
Claim 2, line 1, “move” should be changed to - - move on the casing - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, term “to expose an outlet” is not discussed in the specification.  Also, term is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102 (a 1 )as being anticipated by Williams (U. S. 2009/0293892).
Regarding claims 1,9, Williams discloses a consumable cartridge for an aerosol generation device, the consumable cartridge comprising: a casing 31, 32; an aerosol forming material provided within the casing adapted to form an aerosol upon receiving heat from the aerosol generation device; and a tab (on 32) arrangeable in a position which extends from the casing 31, 32, wherein the tab (on 32) can be gripped by a user to remove the consumable cartridge from the aerosol generation device.  (While not stated, it is clear that Williams tab on cover 32 could be used to remove 31 from device 5).
Claims 1 and 9 are rejected under 35 U.S.C. 102 (a 1 )as being anticipated by Oglesly (U. S. 2010/0024834).
Regarding claims 1, 9, Oglesly discloses a consumable cartridge for an aerosol generation device, the consumable cartridge comprising: a casing 1; an aerosol forming material provided within the casing 1 adapted to form an aerosol upon receiving heat 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Cline (U. S. Patent 2,507,092).
Regarding claims 2, 4, Williams discloses the claimed invention except for the tab is configured to move between a first position and a second position and hinged tab.  Cline discloses movable, hinged tab at 25.  It would have been obvious to ordinary skill in the art at the time before the effect filling date of the claimed invention to modify .  
Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams.
Regarding claim 12, Williams discloses the claimed invention except for the tab is formed of a metallic sheet.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Williams to provide such features so as to for greater strength. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Williams discloses the metallic sheet is aluminum foil.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Williams to provide such features so as to for good flexibility.   It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesly in view of Velazquez (U. S. 2008/0138051).
Regarding claims 2 and 7, Oglesly discloses the claimed invention except for movable, foldable material for tab.  Velazquez discloses movable flexible tab at 42.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Oglesly to provide such features as taught by Velazquez so as to provide for easy manufacture. 
Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesly.
Regarding claim 12, Oglesly discloses the claimed invention except for the tab is formed of a metallic sheet.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Oglesly to provide such features so as to for greater strength.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Oglesly discloses the metallic sheet is aluminium foil.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Oglesly to provide such features so as to for good flexibility.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 3, 5, 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/           Primary Examiner, Art Unit 2831